DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., combustion behavior) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Specification
The amendment filed 12/18/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The drawings received 12/18/2020 include figure 2B, which illustrates a restriction element formed with a single opening and a square upstream surface and a curved downstream surface.  The original specification does not provide support for the structure as shown.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1, 5, 8, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besso et al. (US 2015/0296877 or WO 2014/102095) in view of Ademe (US 2016/0120213), Brandenberger (US 1,983,530), and Riggs et al. (US 5,551,451).
Regarding claim 1, 5, 8, 10, 11, 16 Besso et al. disclose a smoking article with a tobacco rod (inherently capable of producing an aerosol) and a filter comprising a flow restricting spherical bead within a hollow tube where the bead has a larger diameter than the diameter of the inner wall of the tube (see figure 2 below).  The restrictor can produce a restriction to draw (RTD) of between 250 and 400 mm H2O (0011) and ventilation perforations are located downstream from the restriction bead (0046).

    PNG
    media_image1.png
    238
    446
    media_image1.png
    Greyscale




The filter has an outer diameter of 3.8 to 9.5 mm.  It would have been notoriously well known in the art at the time of invention to construct the tobacco rod with the same diameter because the filter will be attached with tipping paper which requires the two 
Besso et al. do not teach the packing density of the tobacco in the tobacco rod.  However, Ademe teaches a similar tobacco rod and disclose that tobacco filler is normally employed so as to fill the tobacco rod at a packing density of about 100 mg/cm3 to about 300 mg/cm3, and often about 150 mg/cm3 to about 275 mg/cm3 (0038).  It would have been obvious to one of ordinary skill at the time of invention/filing to fill the tobacco rod in the normal densities disclosed by Ademe.
  Besso et al. do not disclose using impermeable wrapper such as transparent regenerated cellulose film or cellophane are the wrapper of the tobacco rod.  However, it is known in the art to use transparent regenerated cellulose to wrap tobacco rods.  For example, Brandenberger discloses using transparent regenerated cellulose to wrap a tobacco rod and discloses that, “In addition, by virtue of the transparency of the regenerated cellulose, the tobacco is visible, with the result that the smoker may at a glance immediately perceived the color and hence the quality of the tobacco,” (page 2, lines 3-7).  
Brandenburger also discloses that the sheets or films are non-porous and are therefore substantially air impermeable (i.e. less than 20 Coresta).  
Besso et al. do not disclose the length of the tobacco rod as being between 15 and 25 mm.  However, different cigarette designs are known that use different length tobacco rods.  For instance, Riggs et al. disclose a carbonaceous fuel based cigarette with a 20 mm tobacco rod segment attached to a filter. (col. 17, 28-34).  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use the 
Regarding claim 12, Besso et al. disclose that the flow restrictor may have one or more air flow channels (0019).  The spherical bead constitutes a transvers barrier (i.e. the cross section of the middle of the bead is transverse to the long axis of the article).  
Regarding claim 13, Besso et al. do not expressly disclose a second and third tubular portions with the third portion between the first and second, and the third having an reduced external diameter.  However, Besso et al. disclose that:
Alternatively or additionally, the filter may further include a tubular element or elements downstream of the hollow tube, a tubular element or elements upstream of the hollow tube, or tubular elements downstream and upstream of the hollow tube. The tubular element or elements may have the same or different dimensions as the hollow tube of filter material. If more than one tubular element is provided, the tubular elements may have the same or different dimensions as each other. (0038)

It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use upstream and downstream tubular filters with different diameters as taught by Besso et al.
Regarding claims 14 and 15, Besso et al. disclose, “at least one circumfrenetial row of perforations is at least about 3 mm downstream of the centre of the flow restrictor,” [0046].  
Regarding claims 17 and 18, Besso et al. disclose that the restrictor is 11 mm from the downstream end (mouth end) of the filter (0057).  Therefore, the ventilation holes must be less than 20 mm from the mouth end.  Although Besso et al. does not disclose the ventilation holes are at least 2 mm from the mouth end, it would have been .   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besso et al. (US 2015/0296877 or WO 2014/102095), Ademe (US 2016/0120213), Brandenberger (US 1,983,530), and Riggs et al. (US 5,551,451) as applied to claim 1 above and in further view of Allen et al. (US 5,474,095).  
Regarding claim 6, the references applied in the rejection of claim 1 do not disclose an add on material to the cigarette wrapper base web that reduces the static burn rate of the smoking article so that the self-extinguishment is about 20 to 60 seconds. 
However, it is well known in the art to apply bands of add on material to a cigarette wrapper to cause the smoking article to self-extinguish so that fires are not caused by smoldering cigarettes.  Allen et al. disclose bands of burn modifying additives that change the time to extinguish the cigarette to 30 to 120 seconds (col. 8, 42-60) from .5 to 4 minutes (col. 4, 20-25).  Applying the bands of Allen et al. to the invention of Besso et al. would have been obvious in order to increase the safety of the smoking article by having the article self-extinguish as disclosed by Allen et al.  

Claim 19, 22-31,Montoya et al. (US 4,942,888) in view of Besso et al. (US 2015/0296877 or WO 2014/102095).
Regarding claim 19, 22-24, and 29, Montoya et al. disclose a cigarette with a tobacco rod that is 35 to 85 mm and a circumference from about 17 to 27 mm (diameter for about 5.4 to 8.6 mm) wrapped in a cigarette wrapper with a low air permeability value of less than about 10 CORESTA units (Col. 5, 8-47) and .  The tobacco rod has a packing density of between 150 and 300 mg/cm3 (col. 6, 4-12).  Although Montoya et al. disclose a filter attached to the cigarette, a filter with a flow restrictor is not disclosed. 
However, Besso et al. disclose a similar smoking article with a tobacco rod (inherently capable of producing an aerosol) and a filter comprising a flow restricting spherical bead within a hollow tube where the bead has a larger diameter than the diameter of the inner wall of the tube (see figure 2 below).  The restrictor can produce a restriction to draw (RTD) of between 250 and 400 mm H2O (0011) and ventilation perforations are located downstream from the restriction bead (0046).

    PNG
    media_image1.png
    238
    446
    media_image1.png
    Greyscale




The filter has an outer diameter of 3.8 to 9.5 mm (similar to the diameter range disclosed by Montoya et al.  
It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use the filter of Besso et al. in place of the filter of Montoya et al.  Besso et al. disclose that the disclosed filter addresses the loss of resistance to draw when high levels of ventilation are used (0005).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the filter of Besso et al. to allow 
Regarding claim 25, Besso et al. disclose that the flow restrictor may have one or more air flow channels (0019).  The spherical bead constitutes a transvers barrier (i.e. the cross section of the middle of the bead is transverse to the long axis of the article).  
Regarding claim 26, Besso et al. do not expressly disclose a second and third tubular portions with the third portion between the first and second, and the third having an reduced external diameter.  However, Besso et al. disclose that:
Alternatively or additionally, the filter may further include a tubular element or elements downstream of the hollow tube, a tubular element or elements upstream of the hollow tube, or tubular elements downstream and upstream of the hollow tube. The tubular element or elements may have the same or different dimensions as the hollow tube of filter material. If more than one tubular element is provided, the tubular elements may have the same or different dimensions as each other. (0038)

It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use upstream and downstream tubular filters with different diameters as taught by Besso et al.
Regarding claims 27 and 28, Besso et al. disclose, “at least one circumfrenetial row of perforations is at least about 3 mm downstream of the centre of the flow restrictor,” [0046].  
Regarding claims 30 and 31, Besso et al. disclose that the restrictor is 11 mm from the downstream end (mouth end) of the filter (0057).  Therefore, the ventilation holes must be less than 20 mm from the mouth end.  Although Besso et al. does not disclose the ventilation holes are at least 2 mm from the mouth end, it would have been .   


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montoya et al. (US 4,942,888) and Besso et al. (US 2015/0296877 or WO 2014/102095) as applied to claim 19 above and in further view of Brandenberger (US 1,983,530).  
Montoya et al. and Besso et al. do not disclose using impermeable wrapper such as transparent regenerated cellulose film or cellophane are the wrapper of the tobacco rod.  However, it is known in the art to use transparent regenerated cellulose to wrap tobacco rods.  For example, Brandenberger discloses using transparent regenerated cellulose to wrap a tobacco rod and discloses that, “In addition, by virtue of the transparency of the regenerated cellulose, the tobacco is visible, with the result that the smoker may at a glance immediately perceived the color and hence the quality of the tobacco,” (page 2, lines 3-7).  It would have been obvious to one of ordinary skill in the art at the time of invention to use impermeable transparent film to wrap the tobacco rod so that the tobacco is visible so that it can be seen by the consumer.

Claim 21Montoya et al. (US 4,942,888) and Besso et al. (US 2015/0296877 or WO 2014/102095) as applied to claim 19 above and in further view of Allen et al. (US 5,474,095).  
Regarding claim 21, the references applied in the rejection of claim 19 do not disclose an add on material to the cigarette wrapper base web that reduces the static burn rate of the smoking article so that the self-extinguishment is about 20 to 60 seconds. 
However, it is well known in the art to apply bands of add on material to a cigarette wrapper to cause the smoking article to self-extinguish so that fires are not caused by smoldering cigarettes.  Allen et al. disclose bands of burn modifying additives that change the time to extinguish the cigarette to 30 to 120 seconds (col. 8, 42-60) from .5 to 4 minutes (col. 4, 20-25).  Applying the bands of Allen et al. to the invention of Montoya et al. and Besso et al. would have been obvious in order to increase the safety of the smoking article by having the article self-extinguish as disclosed by Allen et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Michael J Felton/Primary Examiner, Art Unit 1747